EXHIBIT 10.1

Shenzhen Development Bank Co., Ltd.

Contract for Comprehensive Line of Credit

Shenzhen Development Bank Co., Ltd.



--------------------------------------------------------------------------------

Contract for Comprehensive Line of Credit

Contract #: Shen Fa Jin Xin Zong Zi No. 00060516001-2

Party A: Xinhua Subbranch, Tianjin Branch, Shenzhen Development Bank Co., Ltd.

Add.: No.166, Xinhua Road, Heping District, Tianjin

Tel: 23535000                Fax:

Person in charge: Jia Chun                             Position: President

Party B: Pemstar (Tianjin) Enterprise Co., Ltd.

Add.: Yat-sen Scientific Industrial Park, Tianjin, China

Tel: 82172083                Fax: 82110486

Legal Representative*: Roy A. Bauer                            Position*:

(*leave blank if Party B is an individual)

Whereas

Party B has applied to Party A for and Party A has agreed to grant Party B a
Comprehensive Line of Credit

Now therefore the two parties now enter into this Contract through negotiation
in accordance with relevant laws and regulation and both parties are willing to
observe all provisions herein.

Article I Content of the Comprehensive Credit

1. Amount of Comprehensive Credit: (converted into) RMB             (in words)
RMB TEN MILLION ONLY.

2. Term of Comprehensive Line of Credit shall be 12 months from              to
             during which the Comprehensive Line of Credit may be used
cyclically for multiple times and the method of use, the amount and time limit
shall be agreed between Party A and Party B each time; however, the balance of
the different use of the Line shall not exceed the amount of the Comprehensive
Credit.

The starting time of each business under the Line shall be within the term of
the Line and whether the closing time shall be within the term of the Line shall
be stipulated in the contract of the specific business.

Article II Manners of the Extension of Comprehensive Credit

The manners of the extension of comprehensive credit include without limitation:

Loan (including individual consumptive loan, individual operational loan),
letter of credit, import documentary credit, packaged loan, export documentary
credit, discount, acceptance, letter of guarantee, guarantee, etc.

The specific manner of extension of credit shall be decided in the specific
business contracts signed between the parties.

Article III The Use of the Comprehensive Line of Credit

When Party B intends to use the Comprehensive Line of Credit, he shall apply to
Party A and the parties shall signed corresponding business contract after Party
A has examined and approved.

Article IV Manner of Guarantee for the Comprehensive Line of Credit (put “ü” in
the box chosen)

 

¨ credit, not requiring Party B to provide guarantee

 

þ the guarantee for the Comprehensive Line of Credit shall adopt manner 4 of the
following:

1.



--------------------------------------------------------------------------------

2.

3.

4. Provide factoring service for Party B’s receivables from Motorola (China)
Co., Ltd.

Article V Commitment Fee for the Comprehensive Line of Credit

Party B shall pay Party A a Comprehensive Line of Credit commitment fee of
         ‰ monthly of the part of the Comprehensive Line of Credit that Party B
has not applied for use.

Article VI Party A Representations and Warranties

Party A is legally qualified to sign and perform this Contract and the signing
and performance of this Contract has obtained full authorization from Party A’s
board of directors and any other competent authorities (if authorization is
required).

Party B warrants that the application documents he submit to Party A are
authentic, legal and valid, containing no major error and without omission of
any major fact.

Party B warrants to give Party A notice of any change in company name, legal
representative (principal), residence, scope of business, registered capital,
etc. taking place during the term hereof within 10 days after such changes take
place; Party B shall immediately notify Party A of any such changes takes place
at the time when Party B is applying for a specific business under the Line.

Party B has fully acquainted himself with and understood the content of all the
articles hereof and the signing hereof is the true indication of intention of
Party B.

Article VII Special Provisions on the Credit Extension to Group Customers and
Associated Transactions

I. An enterprise or undertaking as legal person having any of the following
attributes:

1. directly or indirectly control any other enterprise or undertaking as legal
person or controlled by any other enterprise or undertaking as legal person in
terms of stocks rights or operation;

2. jointly controlled by a third enterprise or undertaking as legal person

3. directly or indirectly and jointly controlled by major individual investor,
key managerial person or family members of close relation therewith (including
lineal relatives within three generations and collateral relatives within two
generations);

4. any other relation which may result in transfer of assets and profit not on
the basis of publicly accepted prices shall be regarded as a group customer in
the management of credit management.

II. Where any associated transaction more than 10% of the net assets takes place
with a group customer of which Party B is a member, Party B shall provide Party
A a written report stating the associated relation between the parties of the
transaction and item, nature, amount, proportion of pricing policy of the
transaction (including transaction without amount or with only symbolic amount)
within 10 days after it takes place.

Article VIII

This Contract has been entered into under and shall be governed by the laws of
the People’s Republic of China. Any disputes arising from or in connection with
the performance hereof shall be settled through consultation or mediation; if no
settlement can be reached through consultation or mediation, the disputes shall
be settled in manner 1 of the following:

1. Institute legal proceedings in the people’s court of the place where Party A
is located.



--------------------------------------------------------------------------------

Article IX Effectiveness of the Contract (put “ü” in the box chosen)

þ As this Line of Credit is guaranteed, this Contract shall come into effect
only when the following conditions are simultaneously met:

1. This Contract has been signed and affixed seals by both parties;

2. The related guarantee contract (containing “guarantee money” clause and
“warranty of guarantee” clause) has been signed and the necessary registration
formalities have been completed.

 

Article X Other Matters Agreed between the Parties:                             

                 

Article XI

This Contract is made in triplicate having equal legal effect, of which Party A
holds two and Party B holds one.

Seal of Party A: Xinhua Subbranch, Tianjin Branch, Shenzhen Development Bank
Co., Ltd.

Signature of person in charge or proxy:

Seal of Party B: Pemstar (Tianjin) Enterprise Co., Ltd.

Signature of legal representative or proxy:



--------------------------------------------------------------------------------

LOAN AGREEMENT NUMBER

ShenFaJinXinBaoZiDi20060516001-2

Sub-document 5(1)

FACTORING APPROVAL DOCUMENT

Agreement number: 20060516001-2

To: Pemstar Tianjin Enterprise Co,.Ltd

After audit, we agree to accept the above mentioned entity’s Accounts Receivable
pledge. The below table is the agreed listing of the Accounts Receivable (AR).

 

No.   Customer   Contract
Amount   Paid   Advance   Discount   AR Amount   Method
of
payment   Amount
paid for
AR
pledge   Contract
expiry   Remark   MOTOROLA                     TRADING                    
CENTER                   Total             $1,646,368.00        

 

  •   Our bank will provide your company RMB10,000,000.00, the commencement date
as 16-May- 2006 and expiry date as 15-Jul- 2006.

 

  •   Our bank will reserve all rights on liability.

 

  •   Bank charges will be charged at RMB26341.89

 

  •   For all remittance, your company has to go to Tianjin branch XinHua
Sub-branch to submit the following factoring approval document.

Approving bank (stamp)

Legal Representative:

Date:

 

--------------------------------------------------------------------------------

Selling party: Our company has received agreement number: 20060516001-2
(Agreement number) (Factoring Agreement) has agreed to the above statement and
guarantee 20050725001 (China Banking Agreement) to fulfill the relevant
responsibilities.

Selling party (stamp)

Legal Representative:

Date: